DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/21 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

12. (Cancelled). 

Note: Claim 12 is being cancelled because it does not further limit claim 1 from which it depends. Claim 12 recites a locking element that has now been recited in the amended claim 1. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a flush syringe having a barrel and tip, a collar mounted on the distal end, and a cap attached to the collar via a hinge, the cap covering the exposed tip end. The invention further includes a ring around the collar that includes a locking element to engage with a mating locking element on the cap, the ring is turned so that the locking element is disengaged from the mating locking element on the cap. The closest prior art for the ring is Magomi et al. (US 5,984,123). Magomi teaches a collar (Fig. 4, element 83), cap (53) attach to the collar by a hinge (at 57) and further including a ring (69) that runs around the cap and a locking element (73). However, Magomi does not teach the ring being around the collar and further that the ring is turned to disengage the locking element from the mating locking projection on the cap. Therefore, by reciting this feature, in combination with the other structural features, the present invention overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783